                Case 20-10256-KBO               Doc 172       Filed 02/21/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    IN RE:                                                Chapter 11

    EARTH FARE, INC., et al.1,                            Case No. 20-10256 (KBO)

                                     Debtors.             (Jointly Administered)


                        NOTICE OF APPEARANCE AND REQUEST FOR
                            NOTICES AND SERVICE OF PAPERS


         PLEASE TAKE NOTICE that Bielli & Klauder, LLC and Wick Phillips, hereby enter their

appearance pursuant to Bankruptcy Rules 2002 and 9007 and 11 U.S.C. § 102(1) and all other

applicable law as counsel of record for Seminole Mall, L.P. and Seminole Office, L.P.

(collectively, “Seminole”) in the above-referenced cases; and hereby request that copies of all

notices and pleadings given or filed in this case be given and served upon the following:


David M. Klauder, Esquire                            Jason Rudd, Esquire
BIELLI & KLAUDER, LLC                                Lauren K. Drawhorn, Esquire
1204 N. King Street                                  WICK PHILLIPS
Wilmington, DE 19801                                 100 Throckmorton Street, Suite 1500
Phone: (302) 803-4600                                Fort Worth, Texas 76102
Facsimile: (302) 397-2557                            Phone (817) 984-7423
dklauder@bk-legal.com                                Facsimile: (817) 332-7789
                                                     jason.rudd@wickphillips.com
                                                     lauren.drawhorn@wickphillips.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, any notice, application, complaint, demand, motion, petition, pleading, or request,

whether formal or informal, written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telex, or otherwise filed or made with regard to the above- referenced case

and all proceedings therein.


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
            Case 20-10256-KBO   Doc 172   Filed 02/21/20   Page 2 of 2




                                      BIELLI & KLAUDER, LLC

Dated: February 21, 2020              /s/ David M. Klauder
       Wilmington, Delaware           David M. Klauder, Esquire (No. 5769)
                                      1204 N. King Street
                                      Wilmington, DE 19801
                                      Phone: (302) 803-4600
                                      Fax: (302) 397-2557
                                      Email: dklauder@bk-legal.com

                                      and

                                      WICK PHILLIPS

                                      Jason Rudd, Esquire
                                      Lauren K. Drawhorn, Esquire
                                      100 Throckmorton Street, Suite 1500
                                      Fort Worth, Texas 76102
                                      Phone: (817) 984-7423
                                      Fax: (817) 332-7789
                                      Email: Jason.rudd@wickphillips.com
                                      lauren.drawhorn@wickphillips.com

                                      Co-counsel to Seminole Mall, L.P.
                                      and Seminole Office, L.P.




                                      2
